The record presents issues of fact concerning negligence and freedom from contributory negligence. The washing of the floor of a store during business hours presents a different situation from the cleaning of the stairs of an apartment house (Samuels v.Terry Holding Co., 253 N.Y. 593) or the floor of a railroad station (Curtiss v. Lehigh Valley R.R. Co., 233 N.Y. 554).
The judgments should be reversed and a new trial granted, with costs to the appellant to abide the event. (See 286 N.Y. 700.)
LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur; LEHMAN, Ch. J., dissents.
Judgments reversed, etc.